Citation Nr: 0025211	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-11 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1982 to July 
1986.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 RO decision which 
granted an increased rating of 10 percent for the veteran's 
service-connected left knee disability.  The veteran appeals 
for a higher evaluation.  


FINDINGS OF FACT

The veteran's left knee disability is manifested by no more 
than slight recurrent subluxation or lateral instability, 
full extension (0 degrees), and at most minimal limitation of 
flexion (135 degrees).  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Codes 5257, 5260, 5261 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from July 1982 to July 
1986.  A review of his service medical records reveals that 
in July 1983 he suffered a fracture of the left patella and 
left lateral femoral condyle following a motorcycle accident.  
A left patellectomy was performed.  

On VA examination in January 1987, the diagnosis was post-
traumatic surgical excision of the left knee patella with 
atrophy of disuse of the left quadriceps femoris muscle.  

In a February 1987 decision, the RO granted service 
connection and a noncompensable rating for a left knee 
disability (residuals of a left knee injury with surgical 
excision of the patella).  

A private medical record dated in September 1998 shows that 
the veteran complained of swelling and pain of the left knee 
after biking.  The examiner noted that the skin on the left 
knee was warm with no effusion.  It was noted that ligaments 
were intact.  The veteran had pain on flexion of the left 
knee and full extension.  The diagnostic impression was 
arthritis of the left knee secondary to overuse.  The doctor 
ordered X-rays of the left knee.  A September 1998 radiology 
record notes the impression was a post-operative left knee 
with apparent resection of the patella.  At a follow-up visit 
to the private doctor in October 1998, it was noted that the 
veteran's left knee was much better.  It was noted that X-
rays revealed old surgical changes.  The veteran had pain 
only with full flexion.  The doctor noted no effusion with 
full extension and flexion of the left knee.  Ligaments were 
intact.  The diagnostic impression was overuse syndrome of 
the left knee.  

The veteran filed a claim for an increased (compensable) 
rating for his service-connected left knee condition in 
November 1998.  

On VA examination in February 1999, the veteran reported 
intermittent left knee pain and swelling.  It was noted that 
left knee symptoms were exacerbated by walking up and down 
the stairs.  The veteran indicated that such pain was 
alleviated with heat.  He stated that he did not take any 
medications for his ongoing left knee complaints.  
Examination of the left knee revealed significant scar tissue 
with the patella being removed. No swelling, effusion or 
erythema was noted.  Range of motion with extension was 0 
degrees and flexion was 135 degrees.  Motor strength was 5/5 
bilaterally in the lower extremities.  Sensory was intact 
throughout and reflexes were 2+ and symmetrical.  The 
examiner noted 5 degrees of valgus laxity upon stressing the 
left knee.  The diagnostic impression was that the veteran 
had ongoing symptoms of pain and swelling following the 1983 
motorcycle accident and knee repair.  The examiner indicated 
that it was not possible to estimate any additional 
limitation of motion due to pain on use or during flare-ups.  

In March 1999, the RO increased the evaluation for the 
veteran's left knee disability to 10 percent disabling.  

II.  Analysis

The veteran's claim for an increase in a 10 percent rating 
for his service-connected left knee disability (residuals of 
a left knee injury with surgical excision of the patella) is 
well grounded, meaning plausible.  The file shows that the RO 
has properly developed the evidence, and there is no further 
VA duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

The veteran's left knee disability has been rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Code 5257.  Under 
this code, a 10 percent rating is assigned for slight 
impairment of the knee, with recurrent subluxation or lateral 
instability.  A 20 percent evaluation requires moderate 
impairment.  38 C.F.R. § 4.71a, Code 5257.  

Private medical records dated in 1998 showed ligaments of the 
left knee were intact.  The 1999 VA examination revealed 5 
degrees of valgus laxity upon stressing the left knee.  These 
findings represent no more than slight instability.  Thus, a 
rating in excess of 10 percent under Code 5257 is not 
warranted for the left knee.  There is no evidence showing 
moderate instability or subluxation of the left knee.  

Limitation of flexion of either leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension of either leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Code 5261.  

If the left knee disability were evaluated under the criteria 
pertaining to limitation of motion, it would be rated 
noncompensable.  A private medical record dated in 1998 shows 
full extension and flexion of the left knee.  On VA 
examination in February 1999, range of motion of the left 
knee was from 0 to 135 degrees.  The medical evidence shows 
that the veteran has complaints of intermittent left knee 
pain and swelling, with no limitation of extension of the 
knee, and at most minimal limitation of flexion.  See 38 
C.F.R. § 4.71, Plate II (standard range of motion of the knee 
is from 0 degrees extension to 140 degrees flexion).  The 
evidence does not show that the veteran has a compensable 
degree of limitation of motion of the left knee under Code 
5260 or Code 5261.  Additional limitation of motion due to 
pain on use or during flare-ups, to the extent required for a 
higher rating, is not shown.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that when the veteran was seen by a private 
doctor in 1998, there was an impression of "arthritis" of 
the left knee secondary to overuse.  However, the doctor then 
ordered X-rays of the left knee, which did not result in a 
diagnosis of arthritis, and when seen soon thereafter by the 
doctor for a follow-up visit, the diagnosis was left knee 
overuse syndrome.  Left knee arthritis has not been confirmed 
by X-ray studies.  See 38 C.F.R. § 4.71a, Code 5003.  Thus 
legal authority concerning dual ratings for a knee disorder, 
when there is both arthritis and instability, is not 
applicable in this case.  See VAOPGCPREC 9-98 and 23-97.  

The Board finds that the preponderance of the evidence is 
against the claim for a rating in excess of 10 percent for 
the service-connected left knee disability.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

An increased rating for a left knee disability is denied.  


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

